DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on October 12, 2020. Claims 1 and 6 are amended. Claims 28 and 29 are new. Claims 1, 3-7, 9-29 are pending in the instant application. The previous rejection under 35 U.S.C 103 are withdrawn as necessitated by amendment and after reconsideration of the prior art.
Allowable Subject Matter
Claims 1, 3-7, 9-29 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art may be seen as Zierenberg and Hochrainer and Althorpe. Zierenberg and Hochrainer each have an auxiliary space formed between the mouthpiece and the base plate, with an air inlet at different positions above and below the baseplate (see Paragraph 0034 of Zierenberg and Col. 3 lines 9-13 of Hochrainer). The base plate of Zierenberg has three holes 13 to allow air flow from the main space up through the base plate into the auxiliary space and through the mouthpiece 12 (see Fig. 1 and Paragraphs 0033-0034). However, the independent claims require an inhaler with an auxiliary air inlet that is fluidly connected to the main space. An air exchange opening in the base plate connects the auxiliary space to the main space, and thus allows the air entering from the auxiliary air inlet to travel into the main space. As such, the direction of the auxiliary air flow is down through the base plate whereas the auxiliary air path direction of the prior art is in the opposite direction, and thus the references or a combination of the references would not function as the current claim limitations require.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785